SUMMARY ORDER
David Blech appeals his sentence and forfeiture ordered by the United States District Court for the Southern District of New York (Colleen McMahon, Judge). We assume the parties’ familiarity with the facts and the issues raised on appeal.
In this case, the proper measure of gain for the forfeiture calculation was net, not gross, gain. United States v. Mahaffy, 693 F.3d 113, 137-38 (2d Cir.2012). Blech offers measures in his reply brief suggesting that there may have been a better way of calculating gain than that used by the district court; however, he did not make this argument in the district court. Even if we were otherwise inclined to review it, Blech did not argue that the true value of the stocks at the time of his sales should be accounted-for until his reply brief; however, “issues not raised in a party’s opening brief are considered abandoned” (or, in this case, doubly waived). Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir.2012) (alteration and quotation marks omitted). The district court did not err in holding that Blech did not meet his “burden of proof with respect to the issue of direct costs.” See 18 U.S.C. § 981(a)(2)(B).
As to his sentence, Blech has not produced evidence sufficient to overcome his appellate waiver. See, e.g., United States v. Coston, 737 F.3d 235, 237 (2d Cir.2013) (per curiam). The sentencing judge made a number of ill-conceived remarks that bordered on the inappropriate. Ultimately, however, we are not persuaded that Blech’s sentence was “based on unconstitutional factors[ Jsuch as race.” United States v. Riggi, 649 F.3d 143, 147 (2d Cir.2011). Blech was sentenced based on the 18 U.S.C. § 3553(a) factors, including the need for specific deterrence for a recidivist, and the need for general deterrence for those who might otherwise feel that some white-collar crimes are “game[s] worth playing.” United States v. Goffer, 721 F.3d 113, 132 (2d Cir.2013).
We have considered all of Blech’s arguments and they are without merit. For the reasons stated above, the judgment of the district court is AFFIRMED.